In this case the same question, predicated on substantially the, same facts, are presented as in the Fidelity and Casualty Company of New York v. D. N. Morrison construction company, inc., Of virginia, decided this date. The latter case grew out of the contract to construct the hotel while the instant case grew out of the contract to install the plumbing therein. Upon authority of the latter case, the judgment below is affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.
BROWN, J., dissents. *Page 74